[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-12735                ELEVENTH CIRCUIT
                                   Non-Argument Calendar              MARCH 23, 2011
                                 ________________________               JOHN LEY
                                                                         CLERK
                          D.C. Docket No. 4:08-cr-00040-CDL-GMF-3

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                               Plaintiff - Appellee,

                                        versus

TERRELL MAURICE MARS,
a.k.a. Maurice Mars,

                                                                 Defendant - Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Georgia
                                ________________________

                                       (March 23, 2011)

Before EDMONDSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

         Terrell Maurice Mars appeals his conviction for bank robbery, in violation
of 18 U.S.C. § 2113(a). On appeal, Mars argues that the district court abused its

discretion when it denied his motion to withdraw his guilty plea because Mars was

effectively unrepresented by counsel at the hearing regarding this motion.

      We review a district court’s decision to deny a motion to withdraw a guilty

plea for an abuse of discretion. United States v. Brehm, 442 F.3d 1291, 1298

(11th Cir. 2006) (per curiam). The district court does not abuse its discretion

unless its decision is arbitrary or unreasonable. Id. The district court may allow a

defendant to withdraw a guilty plea after the court has accepted the plea but before

it has imposed a sentence if “the defendant can show a fair and just reason for

requesting the withdrawal.” Fed. R. Crim. P. 11(d)(2)(B). We consider four

factors when reviewing the district court’s decision: “(1) whether close assistance

of counsel was available; (2) whether the plea was knowing and voluntary; (3)

whether judicial resources would be conserved; and (4) whether the government

would be prejudiced if the defendant were allowed to withdraw his plea.” Brehm,

442 F.3d at 1298 (quotation omitted). A guilty plea is knowing and voluntary if

the defendant entered the plea without coercion and with the understanding of the

nature of the charges and the consequences of the plea. United States v. Brown,

586 F.3d 1342, 1346 (11th Cir. 2009), cert. denied, 130 S. Ct. 2403 (2010).

      The district court did not abuse its discretion by denying Mars’s motion to

                                         2
withdraw his guilty plea because Mars did not demonstrate that he had a fair and

just reason for the requested withdrawal. First, Mars had close assistance of

counsel leading up to his guilty plea. Second, during his plea colloquy, Mars

stated that he was pleading guilty freely and voluntarily, that he understood the

nature of the charges against him, that he understood the consequences of pleading

guilty, and that he was completely satisfied with his attorney’s advice and

representation. These statements are presumed to be true. See United States v.

Medlock, 12 F.3d 185, 187 (11th Cir. 1994) (“There is a strong presumption that

the statements made during the [plea] colloquy are true.”). Third, judicial

resources would not be conserved and the government might be prejudiced if Mars

were allowed to withdraw his guilty plea and go to trial.

      Mars’s claim that the district court abused its discretion because he was

unrepresented at the hearing on his motion to withdraw his guilty plea also fails.

The district court explicitly denied Mars’s motion to withdraw his guilty plea

before it granted Mars’s attorney’s motion to withdraw from further

representation. The court also explicitly noted that Mars was represented at the

hearing, and the court gave Mars’s attorney the opportunity to make a statement at

the hearing. Accordingly, we affirm Mars’s conviction.

      AFFIRMED.

                                         3